
	
		III
		112th CONGRESS
		2d Session
		S. RES. 286
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2011
			Mr. Inouye (for himself
			 and Mr. Chambliss) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			January 31, 2012
			Committee discharged; considered, amended, and agreed
			 to
		
		RESOLUTION
		Recognizing May 16, 2012, as Hereditary
		  Angioedema Awareness Day and expressing the sense of the Senate that more
		  research and treatments are needed for Hereditary Angioedema. 
	
	
		Whereas Hereditary Angioedema (HAE) is a rare and
			 potentially life-threatening genetic disease, affecting between 1 in 10,000 and
			 1 in 50,000 people, leading to patients being undiagnosed or misdiagnosed for
			 many years;
		Whereas HAE is characterized by symptoms including
			 episodes of edema or swelling in various body parts including the hands, feet,
			 gastrointestinal tract, face, and airway;
		Whereas patients often experience swelling in the
			 intestinal wall, causing bouts of excruciating abdominal pain, nausea, and
			 vomiting, and swelling of the airway, which can lead to death by
			 asphyxiation;
		Whereas a defect in the gene that controls the
			 C1-inhibitor blood protein causes production of either inadequate or
			 non-functioning C1-inhibitor protein, leading to an inability to regulate
			 complex biochemical interactions of blood-based systems involved in disease
			 fighting, inflammatory response, and coagulation;
		Whereas HAE is an autosomal dominant disease, and 50
			 percent of patients with the disease inherited the defective gene from a
			 parent, while the other 50 percent developed a spontaneous mutation of the
			 C1-inhibitor gene at conception;
		Whereas HAE patients often experience their first HAE
			 attack during childhood or adolescence, and continue to suffer from subsequent
			 attacks for the duration of their lives;
		Whereas HAE attacks can be triggered by infections, minor
			 injuries or dental procedures, emotional or mental stress, and certain hormonal
			 or blood medications;
		Whereas the onset or duration of an HAE attack can
			 negatively affect a person’s physical, emotional, economic, educational, and
			 social well-being due to activity limitations;
		Whereas the annual cost for treatment per patient can
			 exceed $500,000, causing a substantial economic burden;
		Whereas there is a significant need for increased and
			 normalized medical professional education regarding HAE; and
		Whereas there is also a significant need for further
			 research on HAE to improve diagnosis and treatment options for patients; Now,
			 therefore, be it
		
	
		That—
			(1)the
			 Senate—
				(A)recognizes and
			 celebrates May 16, 2012, as Hereditary Angioedema Awareness Day; and
				(B)supports
			 increased awareness of Hereditary Angioedema (HAE) by physicians and the
			 public.
				
